DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 31, 32, 35-37, 41 and 42, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun et al., USPN 2020/0068031, in view of Srivastava, USPN 2012/0297484.
With regard to claims 1 and 42, Kursun discloses a method including obtaining first data related to digital activities performed with a first account (0023) on a first channel (email, 0026, 0049) that is accessible to employees of an enterprise (0022), and second data related to digital activities performed with a second account (0023) on a second channel (text message, 0026, 0049) that is accessible to the employees (0022), wherein the first 
With regard to claim 2, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses assigning an identifier to the first and second accounts (signature marker, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 3, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a deterministic identifier that is assigned to the first and second accounts based on identifiable information included in the first and second data (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 4, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses the identifier is a probabilistic identifier that is assigned to the first and second accounts based on signals included in the first and second data that are indicative of similar behavior (communication pattern of the user, 0007). The motivation to combine remains the same as outlined above.
With regard to claim 5, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses establishing, via a first application programming interface, a connection with a first datastore that is associated with the first channel (data source, database, data archive), and downloading, from the 
With regard to claims 6-8, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses one of the monitored channels can be email (collaboration, 0026, 0049), and one of the monitored channels can be text messaging systems (communication, 0026, 0049). The motivation to combine remains the same as outlined above.
With regard to claim 10, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses the activities can be sing-on events (0026, 0068). The motivation to combine remains the same as outlined above.
With regard to claim 31, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses generating the profile includes analyzing content of past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claim 32, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further analyzing formatting characteristics of at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claim 35, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing terminology used by the given employee in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.

With regard to claim 37, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing salutations used in at least some of the past communications (0051). The motivation to combine remains the same as outlined above.
With regard to claim 41, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Kursun further discloses analyzing one or more temporal patterns of the past communications. (0051). The motivation to combine remains the same as outlined above.
With regard to claims 9, Kursun in view of Srivastava discloses the method of claim 1, as outlined above, and Srivastava discloses an administrator facilitating system monitoring (0037). It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to implement the administrator authorization of Srivastava to protect the database and data store of Kursun for the motivation of increased data protection, a stated motivation of both Kursun and Srivastava.
Claims 33, 34, and 38-40, are rejected under 35 U.S.C. 103 as being unpatentable over Kursun, in view of Srivastava, in further view of Dupont et al., USPN 2012/0137367.


With regard to claim 34, Kursun in view of Srivastava in further view of Dupont discloses the method of claim 1, as outlined above, and Dupont further discloses determining sensitive topics on which the given employee is authorized to communicate (1064). The motivation to combine remains the same as outlined above.
With regard to claim 38, Kursun in view of Srivastava in further view of Dupont discloses the method of claim 1, as outlined above, and Dupont further discloses emails can include attachment (1083) and accounts can have filters (0286). The motivation to combine remains the same as outlined above. It would have been obvious for one of ordinary skill in the art, before the instant effective date of filling, to check the filter and attachments, as taught by Dupont, for anything suspicious in the profile of Kursun in view of Srivastava for the motivation of better detection of anomalies, a stated motivation of all cited references.
Cited References
Davis et al., USPN 2013/0167207, discloses a method of behavior fingerprinting (abstract), including monitoring of frequency of communication with specific contacts (0139) but was not seen as the most relevant art to use in forming a rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434